Citation Nr: 0107756	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to the restoration of a 30 percent disability 
rating for Meniere's syndrome.

2.  Entitlement to a compensable disability rating for 
Meniere's syndrome.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1988 and from April to November 1997.

These matters come to the Board of Veterans Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO assigned a non-compensable disability rating 
for Meniere's syndrome on the resumption of eligibility 
following the additional period of active duty.  The 
disability had been previously rated as 30 percent disabling 
prior to the discontinuance of eligibility in April 1997.  
The RO also assigned a separate 10 percent rating for 
tinnitus and a non-compensable rating for bilateral hearing 
loss.  The veteran perfected appeals of the ratings assigned 
for Meniere's syndrome and bilateral hearing loss, and 
asserts that restoration of the previously assigned 
30 percent rating is warranted.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him multiple VA examinations in 
order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  In an October 1989 rating decision the RO granted service 
connection for Meniere's syndrome and assigned a 30 percent 
disability rating for the disorder, effective in October 
1988.

3.  The RO discontinued the payment of VA disability 
compensation benefits from April through November 1997 
because the veteran received active duty pay on re-entering 
service.

4.  In the August 1998 rating decision the RO resumed the 
payment of compensation benefits effective in November 1997 
following the veteran's release from active duty.

5.  Prior to June 1999 the veteran's complaints of dizziness 
are compensated by the 10 percent rating currently in effect 
for tinnitus.

6.  Effective in June 1999 the veteran's complaints of 
occasional dizziness are not supported by any objective 
evidence of pathology

7.  Neither the original or revised version of the Rating 
Schedule is more favorable to the veteran.

8.  The average puretone threshold in the left ear is 
29 decibels, with speech discrimination ability of 
98 percent, and the average puretone threshold in the right 
ear is 13 decibels, with speech discrimination ability of 
100 percent.


CONCLUSIONS OF LAW

1.  Entitlement to the restoration of the 30 percent rating 
for Meniere's syndrome is denied as a matter of law.  
38 U.S.C.A. § 5304(c) (West 1991); 38 C.F.R. §§ 3.654, 3.700 
(2000)

2.  The criteria for a compensable disability rating for 
Meniere's syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.87a, Diagnostic Codes 6204 and 6205 (1997), 
38 C.F.R. §§ 4.1, 4.14,  4.31, 4.87, Diagnostic Codes 6204 
and 6205 (2000).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.1, 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records from the veteran's first period 
of service show that he was hospitalized from September to 
October 1987 for complaints of tinnitus, dizziness, and 
feeling "spacey."  He had no nausea or vomiting, and no 
actual sensation of the room spinning.  The diagnostic work-
up was entirely negative, including an electronystagmogram 
that was normal.  An ear, nose and throat evaluation found a 
hearing loss in the left ear and resulted in a diagnosis of 
unilateral, left ear hearing loss and subjective sensory 
symptoms, etiology unknown.

The RO afforded the veteran a VA neurology examination in 
March 1989, during which he reported that his symptoms began 
some 18-24 months earlier when he experienced dizziness in 
the form of true vertigo.  The examiner found that he had 
tinnitus in the left ear but that his attacks of vertigo were 
not necessarily accompanied by an increase in tinnitus or a 
decrease in his hearing.  The attacks of vertigo occurred 
three to four times per day and lasted about ten minutes.  An 
electronystagmogram at that time revealed a moderate right 
beating spontaneous nystagmus behind closed eyes, which the 
examiner characterized as a non-localizing sign.  The 
examiner provided a diagnosis of Meniere's syndrome, mild.

VA audiometric testing in March 1989 revealed puretone 
decibel thresholds as follows:


(continued on next page)



HERTZ



1000
2000
3000
4000
RIGHT
0
0
0
35
LEFT
0
0
35
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The audiologist concluded that the veteran had a mild high 
frequency sensorineural hearing loss in the right ear and a 
moderate high frequency sensorineural hearing loss in the 
left ear. 

In an October 1989 rating decision the RO granted service 
connection for Meniere's syndrome and assigned a 30 percent 
rating for the disorder effective in October 1988.  The 
veteran underwent additional VA examinations in October 1990, 
November 1991, and September 1994, which resulted in the 
continuation of the 30 percent rating.  In a September 1994 
rating decision the RO denied entitlement to separate 
disability ratings for hearing loss and tinnitus on the basis 
that those impairments were manifestations of Meniere's 
syndrome, compensation for which was included in the 
30 percent rating then assigned.  The 30 percent rating 
remained in effect until March 1997, at which time the RO 
discontinued the veteran's compensation payments because he 
was returning to active duty.  The termination was effective 
April 8, 1997.

The veteran served on active duty from April 8, 1997, to 
November 15, 1997.  In December 1997 he reported having been 
separated from service, and in January 1998 he requested that 
his VA compensation be reinstated.

The service medical records for the veteran's second period 
of service show that he was given a medical waiver for 
hearing loss on re-entering service.  The report of the 
February 1997 entrance examination indicates that he had a 
history of Meniere's syndrome, but that the most recent 
attack occurred more than one year previously.  Audiometric 
examinations in April and September 1997 revealed average 
puretone thresholds in the right ear of 10 decibels and in 
the left ear of 29 decibels.  

The report of a February 1998 VA otolaryngology examination 
indicates that the veteran reported experiencing brief 
episodes of vertigo, tinnitus, and hearing loss that had 
previously occurred on a daily basis.  He denied any change 
in his hearing, but continued to have tinnitus.  He stated 
that he had some difficulty understanding conversational 
speech, especially on the left side.  He stated that he no 
longer experienced episodes of dizziness, but that he felt a 
sensation of pain and pressure, particularly in the right 
ear.  An examination of the ears and nasopharynx was normal, 
and there was no evidence of spontaneous nystagmus or 
disequilibrium.  The examiner referenced an audiogram that 
disclosed a slight hearing loss at 4,000 Hertz in the right 
ear and a substantial hearing loss at 4,000-8,000 Hertz in 
the left ear.  Discrimination scores were 92 percent in the 
right ear and 96 percent in the left ear.  The examiner 
provided an impression of periodic episodic right ear pain 
with associated brief tinnitus and hearing loss, primarily 
right-sided.  The examiner stated that the sensorineural 
hearing loss was due to service-related noise exposure.

The examiner found that there was no evidence of Meniere's 
disease, either on physical examination or audiometric 
evaluation.  He noted that most Meniere's sufferers have a 
long-term low tone hearing loss, which the veteran did not 
have.  The episodes of vertigo had virtually stopped and were 
replaced by a sensation of fullness or discomfort, which the 
examiner indicated were initiated by an electrical shock that 
occurred in service, but that actual damage to the labyrinth 
was debatable.  The examiner also stated that it was very 
unusual to see a Meniere's patient who had been having 
episodes as frequently as the veteran with no permanent low 
tone hearing loss.

The RO provided the veteran a VA audiometric examination in 
July 1998, which included review of his medical records.  
During that examination the veteran complained of daily, 
brief episodes of dizziness that lasted five minutes or less.  
He also complained of difficulty understanding conversations, 
especially in crowds and with background noise.  The 
audiometric testing revealed puretone decibel thresholds as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
5
45
LEFT
0
0
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The audiologist concluded that the audiometric tests showed 
that the veteran's hearing was within normal limits for 
puretones and speech in the right ear, except for a moderate 
"notched" sensorineural loss at 4,000 Hertz.  In the left 
ear, the veteran's hearing was within normal limits through 
2,000 Hertz, with a moderate high frequency sensorineural 
hearing loss.  The audiologist also found that the higher 
Hertz levels seemed to cause dizziness.

During a July 1998 VA otolaryngology examination the veteran 
complained of disequilibrium and a sensation of pressure in 
his ear that occurred two or three times a day and lasted 
three to four minutes.  The episodes subsided spontaneously 
with rest.  He again reported having difficulty understanding 
conversational speech, particularly on the left side.  
Examination of the ears was normal and a nerve examination 
showed no evidence of deficit, with the exception of hearing 
loss.  His gait was normal, with no evidence of spontaneous 
nystagmus or any other cerebellar signs or symptoms.  The 
examiner again found that there was no evidence of Meniere's 
disease, either on physical examination or the audiometric 
evaluation.  He again stated that Meniere's disease almost 
invariably included a low tone hearing loss.  He also stated 
that the episodes of vertigo and/or fullness in the ear were 
caused by the electric shock that occurred in service, but 
that subsequent testing demonstrated no significant 
pathology.  He further stated that although the veteran might 
have a mild labyrinthine disorder that was not measurable, 
his clinical picture most definitely did not fit the 
traditional Meniere's syndrome.

Based on this evidence, in an August 1998 rating decision the 
RO reinstated the veteran's compensation benefits effective 
November 16, 1997, by assigning a 10 percent rating for 
tinnitus and a non-compensable rating for bilateral hearing 
loss.  The RO discontinued the 30 percent rating that had 
been in effect for Meniere's syndrome effective April 8, 
1997, the date the veteran re-entered service.  In an August 
1999 rating decision the RO found clear and unmistakable 
error in the August 1998 rating decision and reinstated 
service connection for Meniere's syndrome (as a protected 
grant of service connection in accordance with 38 C.F.R. 
§ 3.957), with a non-compensable rating effective November 
16, 1997.

The veteran presented evidence showing that he must use a 
high frequency amplifier on his telephone due to the 
difficulty that he had hearing in an office environment.  He 
also submitted a certificate indicating that he was a person 
with a severe disability for the purpose of state programs.

In his October 1998 notice of disagreement the veteran 
contended that his hearing loss, which had been previously 
rated as 30 percent disabling, had not improved.  He asserted 
that prior to re-entering service he was evaluated a number 
of times, and that the evaluations consistently showed that 
his hearing loss had not improved.

II.  Laws and Regulations

Compensation will be discontinued for any period for which 
the veteran received active service pay, which is defined as 
pay received for active duty.  If the veteran returns to 
active duty status, the compensation award will be 
discontinued effective the day preceding re-entrance onto 
active duty.  Payments, if otherwise in order, will be 
resumed effective the day following release from active duty 
if the claim for recommencement of payments is received 
within one year from the date of such release; otherwise 
payments will be resumed effective one year prior to the date 
of receipt of a new claim.  Prior determinations of service 
connection will not be disturbed unless clearly erroneous.  
Compensation will be authorized based on the degree of 
disability found to exist at the time the award is resumed.  
Disability will be evaluated on the basis of all the facts, 
including the records from the service department relating to 
the most recent period of active service.  38 U.S.C.A. 
§ 5304(c); 38 C.F.R. §§ 3.654, 3.700(a).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20, 4.27.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

II.  Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO obtained the service medical records from the 
veteran's second period of service and provided him VA 
examinations in February and July 1998.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

Evaluation of Meniere's Syndrome 

Subsequent to the August 1998 rating decision, the 
regulations pertaining to the evaluation of ear disorders 
were revised effective June 10, 1999.  Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's appeal was filed prior to the change in 
the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the August 1999 statement of the case 
the RO informed the veteran of both the old and the new 
rating criteria.  The Board finds, therefore, that it can 
consider the revised regulations in evaluating the Meniere's 
syndrome without prejudice to the veteran.  Bernard v Brown, 
4 Vet. App. 384 (1993).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

According to the Rating Schedule in effect prior to June 
1999, the diagnostic code for chronic labyrinthitis provided 
a 30 percent rating if the disorder was severe, as shown by 
tinnitus, dizziness, and occasional staggering.  A 10 percent 
rating applied for moderate impairment, with tinnitus and 
occasional dizziness.  The rating for labyrinthitis could be 
combined with a rating for hearing loss or suppuration.  
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1997).

In accordance with Diagnostic Code 6205, a 100 percent rating 
applied to Meniere's syndrome that was severe, with frequent 
and typical attacks, vertigo, deafness, and cerebellar gait.  
A 60 percent rating applied for moderate impairment, with 
less frequent attacks, including a cerebellar gait.  The 
disability warranted a 30 percent rating if mild, with aural 
vertigo and deafness.  38 C.F.R. § 4.87a (1997).

The revised Rating Schedule includes a diagnostic code for 
peripheral vestibular disorders rather than labyrinthitis.  A 
30 percent rating applies if the disorder is manifested by 
dizziness and occasional staggering, and a 10 percent rating 
applies for occasional dizziness.  Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration is 
separately rated and combined.  38 C.F.R. § 4.87, Diagnostic 
Code 6204.

A 100 percent rating for Meniere's syndrome (endolymphatic 
hydrops) applies if the disorder is manifested by hearing 
impairment with attacks of vertigo and a cerebellar gait 
occurring more than once weekly, with or without tinnitus.  
The disability is rated at 60 percent if manifested by 
hearing impairment with attacks of vertigo and a cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 30 percent rating applies for the 
symptoms of hearing impairment with vertigo less than once a 
month, with or without tinnitus.  Meniere's syndrome is to be 
evaluated either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation.  A rating based on hearing 
impairment, tinnitus, or vertigo, however, cannot be combined 
with a rating under diagnostic code 6205.  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (1999).

The 30 percent rating that was in effect for Meniere's 
syndrome was discontinued in April 1997 because the veteran 
re-entered active service.  38 C.F.R. § 3.654, 3.700.  
Although the veteran contends that the 30 percent rating 
should be reinstated because it was in effect for almost ten 
years prior to its discontinuance, the provisions of 
38 C.F.R. §§ 3.105(e) and 3.344 are not applicable because 
the August 1998 rating action did not constitute a rating 
reduction, but represented the resumption of compensation 
following a period of ineligibility due to the receipt of 
active duty pay.  Because the 30 percent rating was 
discontinued when the veteran re-entered active service, and 
was not based on the status of his disability at that time, 
the Board finds that restoration of the 30 percent rating is 
not shown as a matter of law.

As the RO determined in the August 1999 rating decision, the 
grant of service connection for Meniere's syndrome is 
protected because it had been in effect, in essence, for ten 
years.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  In accordance 
with 38 C.F.R. § 3.654, however, the rating to be assigned 
with the resumption of compensation in November 1997 is 
dependent upon the degree of disability found to exist at the 
time the award is resumed.  The regulation does not indicate 
that the status of the veteran's disability prior to re-
entering service has any bearing on the rating to be assigned 
when eligibility is reinstated.

The report of the February 1997 entrance examination for the 
second period of service indicates that the last attack of 
vertigo had occurred more than one year previously.  The 
service medical records make no reference to any complaints 
of vertigo or dizziness.  In February 1998 the veteran stated 
that the episodes of dizziness no longer occurred.  Although 
the veteran reported having episodes of vertigo on a daily 
basis during the July 1998 VA examination, the examiner 
found, based on the objective evidence, that the veteran did 
not have Meniere's syndrome.  In the absence of current 
manifestations of Meniere's syndrome, a disability rating 
based on the criteria for that disorder is not warranted.

The examiner found that the daily episodes of vertigo and/or 
fullness in the ear were caused by the in-service injury that 
had previously resulted in a diagnosis of Meniere's syndrome.  
Based on the Rating Schedule in effect in November 1997, 
those symptoms are properly evaluated under the diagnostic 
code pertaining to labyrinthitis, because the functions 
affected, the anatomical localization, and the symptomatology 
are most closely analogous to that disorder.  38 C.F.R. 
§ 4.20.  According to those rating criteria, tinnitus is 
considered to be a manifestation of the disorder.  A 
10 percent rating applies if the disorder is manifested by 
tinnitus and occasional dizziness, and a 30 percent rating 
applies for tinnitus, dizziness, and occasional staggering.  
The medical evidence does not show that the veteran 
experiences a staggering gait, and the examiner in February 
and July 1998 explicitly found no evidence of a cerebellar 
gait.  The Board finds, therefore, that the criteria for a 
30 percent rating pursuant to Diagnostic Code 6204 (1997) are 
not met.

The Board notes that with the assignment of the non-
compensable rating for Meniere's syndrome in the August 1998 
rating decision, the RO separately rated the hearing loss and 
tinnitus because doing so resulted in a higher evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6205.  The RO established 
an independent 10 percent rating for tinnitus, effective in 
November 1997.  Although Diagnostic Code 6204 (1997) 
indicates that separate ratings can be assigned for hearing 
loss or suppuration, the regulation does not show that a 
separate rating can be assigned for tinnitus, independent of 
the rating for labyrinthitis.  The regulations prohibit the 
evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14.  Tinnitus cannot, therefore, be 
evaluated under Diagnostic Code 6204 for labyrinthitis and 
Diagnostic Code 6260 for tinnitus.  The Board finds, 
therefore, that prior to June 1999 the manifestations of the 
ear disorder, other than hearing loss, are compensated by the 
10 percent rating that has been assigned for tinnitus.

Effective June 10, 1999, Diagnostic Code 6204 provides a 
10 percent rating for occasional dizziness, and tinnitus is 
no longer a criteria for a compensable rating under that 
diagnostic code.  38 C.F.R. § 4.87 (2000).  The diagnostic 
code indicates, however, that objective evidence is required 
to support the complaints of disequilibrium.  The veteran 
underwent diagnostic testing during and following service, 
which failed to reveal any objective evidence regarding his 
complaints of dizziness.  The VA examiner in February and 
July 1998 referenced the testing that had been previously 
performed and noted that the testing had resulted in no 
evidence of pathology.  The Board finds, therefore, that the 
veteran's complaints of dizziness are not supported by any 
objective evidence, and that the criteria for a compensable 
rating pursuant to Diagnostic Code 6204 (2000) have not been 
met.  38 C.F.R. § 4.31.

Because neither the original or revised version of the Rating 
Schedule results in a compensable rating, the Board finds 
that neither version is more favorable to the veteran.  
VAOPGCPREC 3-2000.  For the reasons shown above the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish a compensable disability rating for 
the ear disorder, other than the ratings currently in effect 
for tinnitus and hearing loss.
Evaluation of Bilateral Hearing Loss

As previously stated, subsequent to the August 1998 rating 
action, the regulations pertaining to the evaluation of 
hearing loss were revised effective June 10, 1999.  The Board 
notes, however, that in comparing the rating criteria for 
evaluating hearing loss in the old and revised regulations, 
no material change in the rating criteria is shown.  The 
Board finds, therefore, that it can consider the revised 
regulations in the first instance in evaluating the bilateral 
hearing loss without prejudice to the veteran.  Bernard, 4 
Vet. App. at 384.  Because there are no material changes in 
the criteria for evaluating hearing loss, neither version of 
the regulation is more favorable to the veteran.  VAOPGCPREC 
3-2000.

Under the former and amended Rating Schedule, evaluations of 
bilateral defective hearing range from non-compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the Rating Schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations resulting from audiometric testing.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

A non-compensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
13 decibels, with speech recognition ability of 100 percent 
correct (Level I) and, in the other ear, the puretone 
threshold average is 29 decibels, with speech recognition 
ability of 98 percent correct (Level I).  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board finds, therefore, that the 
criteria for a compensable disability rating for bilateral 
hearing loss have not been met.

The veteran contends that his hearing ability has not changed 
since the 30 percent rating was assigned in 1989 and that he 
is, therefore, entitled to a 30 percent rating for hearing 
loss.  The evidence and documents in the claims file, 
however, indicate that the 30 percent rating assigned in 1989 
was based on the diagnosis and symptoms of Meniere's 
syndrome, not hearing loss.  The audiometric testing 
conducted since the initial period of service shows that, 
based on the hearing impairment alone, the criteria for a 
compensable rating have not been met since his initial period 
of service.  There is no basis, therefore, for assigning a 
compensable disability rating for the bilateral hearing loss.  
For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish a compensable rating for bilateral hearing loss.


ORDER

The appeal to restore the 30 percent disability rating for 
Meniere's syndrome is denied.  

The appeal to establish entitlement to a compensable 
disability rating for Meniere's syndrome is denied.

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

